Exhibit 10.2

 

Dear [Officer]:

 

Re: Change in Control Severance Agreement

 

The Board of Directors of SureWest Communications (“SureWest”) for and on behalf
of itself and all of its subsidiaries and affiliates has recently approved a
contract to provide enhanced severance payments and benefits to certain SureWest
executives and certain other key management employees in the event of certain
terminations of employment connected with a change in control of SureWest (the
“Agreement”).  This Agreement is the Change in Control Severance Agreement
described in the SureWest Communications Change in Control Severance Plan (the
“Plan”).  This Agreement enumerates the Plan benefits that may be provided to
you as referenced in Section II of the Plan.  The below sets forth your rights
and obligations under this Agreement.

 

Payments and benefits provided by this Agreement are in lieu of any payments or
benefits to which you may be entitled under any other severance program or
contract.  Furthermore, this is not a contract of employment and nothing
contained herein shall confer on you any right to be retained, in any position,
as an employee, consultant or officer of SureWest or any of its subsidiaries or
affiliates (the “Companies”), and you shall remain an employee-at-will.

 

1.              Definitions.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

(a)         “Base Amount” has the same meaning provided to such term by Treasury
Regulations section 1.280G-1 Q/A-34.

 

(b)         “Board” means the Board of Directors of SureWest.

 

(c)          “Cause” means your (i) conviction of, or pleading nolo contendere
to, a felony; (ii) conviction of, or pleading nolo contendere to any misdemeanor
involving the purchase or sale or any security, mail or wire fraud, theft,
embezzlement, moral turpitude or property of the Companies; (iii) material
neglect of, willful misconduct in connection with, or material breach of, your
duties to the Companies as an employee or officer including, without limitation,
your obligations to protect the confidentiality of material non public
information that you have obtained in the course of your employment, as well as
your material obligations under The SureWest Code of Conduct, as may be amended
from time to time, and (iv) any material breach or violation of the Companies’
Code of Ethics.

 

(d)         “Change in Control” means the first to occur (after the Effective
Date as defined below) of any one of the following events:

 

SureWest Confidential

 

1

--------------------------------------------------------------------------------


 

(i)                                     any “Person ,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act” ) (other than (A) any of the Companies, (B) any trustee or other fiduciary
holding securities under an employee benefit plan of any of the Companies,
(C) any entity owned, directly or indirectly, by the stockholders of SureWest in
substantially the same proportions as their ownership of Voting Securities or
(D) any corporation or other entity of which at least a majority of the combined
voting power is owned directly or indirectly by SureWest) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly (not including any securities acquired directly (or through an
underwriter) from SureWest or the Companies), of 50% or more of SureWest’s then
outstanding securities eligible to vote in the election of the Board (“Voting
Securities”);

 

(ii)                                  the following individuals cease for any
reason to constitute a majority of the number of directors then serving on the
Board: individuals who, on the date hereof, were members of the Board and any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of
SureWest) whose appointment or election by the Board or nomination for election
by SureWest’s stockholders was approved or recommended by a vote of a majority
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended;

 

(iii)                               there is consummated a merger or
consolidation of SureWest with any other corporation or entity or SureWest
issues Voting Securities in connection with a merger or consolidation of any
direct or indirect subsidiary of SureWest with any other corporation, other than
(A) a merger or consolidation that would result in the stockholders of SureWest
immediately prior to such merger or consolidation continuing to own directly or
indirectly immediately after such merger or consolidation more than 50% of
SureWest’s then outstanding Voting Securities or 50% of the combined voting
power of the surviving or parent entity in such merger or consolidation or (B) a
merger or consolidation effected to implement a recapitalization of SureWest (or
similar transaction) in which no Person, directly or indirectly, acquired 50% or
more of SureWest’s then outstanding Voting Securities (not including any
securities acquired directly (or through an underwriter) from SureWest or the
Companies); or

 

2

--------------------------------------------------------------------------------


 

(iv)                              the consummation of a plan of complete
liquidation of SureWest or the consummation of the sale or disposition by
SureWest of all or substantially all of SureWest’s assets to an entity, other
than a sale or disposition of all or substantially all of SureWest’s assets to
an entity at least 50% of the combined voting power of the voting securities of
which are owned directly or indirectly by (A) stockholders of SureWest in
substantially the same proportions as their ownership of SureWest immediately
prior to such sale or (B) SureWest.

 

(e)          “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

 

(f)           “Code” means the Internal Revenue Code of 1986 as amended.

 

(g)          “Disability” shall mean a disability that would qualify as such
under SureWest’s long term disability plan applicable to you at the time of your
termination.

 

(h)         “ERISA” means the Employee Retirement Income Security Act of 1974 as
amended.

 

(i)             “Excess Parachute Payment” has the same meaning provided to such
term by Treasury Regulations section 1.280G-1 Q/A-3.

 

(j)            “Good Reason” means, the occurrence of any one or more of the
following without your express written consent: (i) material reduction of your
authority, duties, or responsibilities as they existed immediately prior to a
Change in Control, (ii) material reduction of your base salary, annual bonus
opportunity or long-term incentive opportunity as they existed immediately prior
to a Change in Control, (iii) any successor corporation or entity’s refusal to
expressly assume the obligations of the Agreement in connection with a Change in
Control as required by Section 7 hereof, or (iv) relocation of your primary work
location by more than fifty (50) miles from your primary work location
immediately prior to a Change in Control.  Before “Good Reason” has been deemed
to have occurred, you must give SureWest written notice (the “Good Reason
Notice”) detailing why you believe a Good Reason event has occurred and such
Good Reason Notice must be provided to SureWest within ninety days of the
initial occurrence of such alleged Good Reason event.  SureWest shall then have
thirty days after its receipt of the Good Reason Notice to cure or remedy the
item(s) cited in the Good Reason Notice so that “Good Reason” will have not
formally occurred with respect to the event in question.  If Good Reason is not
timely cured or remedied by SureWest, then you must thereafter resign your
employment for Good Reason within sixty days of the date that your Good Reason
Notice was provided to SureWest or else you will have waived your ability to
resign for Good Reason with respect to the events covered in the Good Reason
Notice.  This “Good Reason” definition is intended to comply with the safe
harbor provided under Treasury Regulation Section 1.409A-1(n)(2)(ii) and shall
be interpreted accordingly.  For avoidance of

 

3

--------------------------------------------------------------------------------


 

doubt, in order to have Good Reason, the initial existence of any of the
foregoing Good Reason events must first occur during the Protected Period.

 

(k)         “Parachute Payment” has the same meaning provided to such term by
Treasury Regulations section 1.280G-1 Q/A-2.

 

(l)             “Protected Period” means the time period beginning with the
earlier of (i) the approval of a definitive agreement by the Board of Directors
of SureWest (the “Board”), which agreement, if consummated would result in a
Change in Control, (ii) the approval by the Board of a transaction or series of
transactions, the consummation of which would result in a Change in Control,
(iii) the public announcement of a tender offer for SureWest’s voting stock, the
completion of which would result in a Change in Control, or (iv) a Change in
Control; and in each case ending one (1) year following the Change in Control. 
For avoidance of doubt, the Protected Period shall only apply to the first
Change in Control that occurs after the Effective Date and any subsequent Change
in Control that may occur shall not have a Protected Period.

 

(m)     “Qualifying Termination” means a termination of your employment either
(i) by SureWest other than for Cause and where your Termination Date occurred
during the Protected Period or (ii) by you for Good Reason and where your
Termination Date occurred during the Protected Period or within 150 days after
the end of the Protected Period.  Termination of your employment on account of
death, disability or retirement shall not be treated as a Qualifying
Termination.

 

(n)         “Reduced Total Payments” means the lesser portion of the Total
Payments that may be provided to you instead of the Total Payments pursuant to
Section 4.  The Reduced Total Payments shall be the maximum amount from the
Total Payments that can be provided to you without incurring Excess Parachute
Payments.

 

(o)         “Separation from Service” has the meaning provided to such term
under the final regulations promulgated under Code Section 409A.

 

(p)         “Termination Date” means the date on which you experience a
Separation from Service from SureWest as a result of a Qualifying Termination.

 

(q)         “Total Payments” means collectively the benefits or payments
provided by any of the Companies (or by any person who acquires ownership or
effective control of SureWest or ownership of a substantial portion of
SureWest’s assets (within the meaning of section 280G of the Code and the
regulations thereunder) to or for the benefit of you under this Agreement or any
other agreement or plan.

 

2.              Payments for Qualifying Termination.  If, and only if, you
experience a Qualifying Termination, then contingent upon you timely executing
and delivering to SureWest (and not revoking) a release in favor of the
Companies substantially in the form annexed hereto as Exhibit A (the “Release”),
you shall be entitled to the following

 

4

--------------------------------------------------------------------------------


 

payments and benefits specified in this Section 2 provided that the Release
becomes effective by its own terms within 55 days after your Termination Date:

 

(a)         Severance.  On the later of (i) the 60th day following the
Termination Date or (ii) the date of the Change in Control (such later date is
the “Cash Payment Date”), SureWest shall pay you a lump sum cash payment equal
to two times your annual base salary at the rate in effect on the Termination
Date.

 

(b)         Incentive Compensation.  SureWest shall pay you on the Cash Payment
Date a lump sum cash payment equal to two times your most recently established
annual incentive target cash award.  In addition, all of your outstanding
options to acquire SureWest common stock which have not vested as of the
Termination Date shall become immediately vested as of the Termination Date and
remain exercisable for the longer of the period provided in the applicable award
agreement and plan pursuant to which such options were granted or ninety (90)
days, but in no event beyond the expiration dates of such options.  Similarly,
any outstanding restricted stock awards, restricted units, performance grants,
any outstanding targeted long term incentive, or any grant to which you are
entitled under any program, plan, contract or arrangement in existence at the
time of your Qualifying Termination, shall become immediately vested and
nonforfeitable as of the Termination Date whether or not earned as of the date
of the Qualifying Termination.  Other than as provided in this Section 2(b),
options and other equity-based awards shall continue to be subject to the
applicable terms of the applicable plan and the agreements pursuant to which
they were granted.

 

(c)          Health and Welfare Benefits.

 

(i)                                     Provided that you timely elect
continuation coverage (as defined under COBRA) under SureWest’s medical and
dental plans as in effect at the time of your Qualifying Termination, SureWest
shall pay all COBRA premiums for you and your dependents under such plans (or
any successor plans) until the earliest of (x) the termination of your COBRA
termination coverage period, (y) the end of the 24th month following the
Termination Date, or (z) the date you secure subsequent employment with
comparable medical and dental coverage.  You shall provide at least five
business days advance written notice to SureWest informing SureWest when you
become eligible for other comparable medical and dental coverage in connection
with subsequent employment.  In addition, if periodically requested by SureWest,
you will provide SureWest with written confirmation that you have not become
eligible for comparable medical and dental coverage.

 

(ii)                                  SureWest shall continue to provide you,
for 24 months following your Termination Date, with the same level of accident
(AD&D) and life insurance benefits upon substantially the same terms and
conditions (including contributions required by you for such benefits) as
existed

 

5

--------------------------------------------------------------------------------


 

immediately prior to the Termination Date (or, if more favorable to you, as such
benefits and terms and conditions existed immediately prior to the Change in
Control); provided, however, that these benefits shall only be provided to the
extent that the aggregate amount of taxable premiums that are paid by SureWest
on your behalf do not exceed the limit set forth in Code Section 402(g)(1)(B) in
effect for calendar year in which your Termination Date occurs.

 

(d)         Retirement Benefits. Your vested accrued benefits under any
Retirement Plan shall be distributed in the time, form and manner as you elect
pursuant to the applicable provisions of such plans.

 

(e)          Outplacement Services.  SureWest shall provide you with reasonable
outplacement services suitable to your position for a period of 12 months
following your Termination Date or, if earlier, until your first acceptance of
an offer of employment.  You shall provide at least five business days advance
written notice to SureWest informing SureWest when you have accepted an offer of
employment.

 

(f)           409A Short-Term Deferral.  The payments described in Sections
2(a) and (b) are intended to comply with the short-term deferral exemption under
Section 409A of the Code.

 

3.              Withholding Taxes.  SureWest may withhold from all payments or
benefits due to you hereunder or under any other plan or arrangement of the
Companies all taxes which, by applicable federal, state, local or other law,
SureWest determines it is required to withhold therefrom.

 

4.              Parachute Payment Taxes.  Notwithstanding any other provision of
this Agreement or any such other agreement or plan, if any portion of the Total
Payments would constitute an Excess Parachute Payment and therefore would be
nondeductible to SureWest by reason of the operation of Code Section 280G
relating to golden parachute payments and/or would be subject to the golden
parachute excise tax (“Excise Tax”) by reason of Section 4999 of the Code, then
the full amount of the Total Payments shall not be provided to you and you shall
instead receive the Reduced Total Payments.

 

If the Total Payments must be reduced to the Reduced Total Payments as provided
in the previous paragraph, the reduction shall occur in the following order:
(1) reduction of cash payments for which the full amount is treated as a
“parachute payment” (as defined under Code Section 280G and its regulations);
(2) cancellation of accelerated vesting (or, if necessary, payment) of cash
awards for which the full amount in not treated as a parachute payment;
(3) cancellation of any accelerated vesting of equity awards; and (4) reduction
of any continued employee benefits.  In selecting the equity awards (if any) for
which vesting will be reduced under clause (3) of the preceding sentence, awards
shall be selected in a manner that maximizes the after-tax aggregate

 

6

--------------------------------------------------------------------------------


 

amount of Reduced Total Payments provided to you, provided that if (and only if)
necessary in order to avoid the imposition of an additional tax under
Section 409A of the Code, awards instead shall be selected in the reverse order
of the date of grant.  For the avoidance of doubt, for purposes of measuring an
equity compensation award’s value to you when performing the determinations
under the preceding paragraph, such award’s value shall equal the then aggregate
fair market value of the vested shares underlying the award less any aggregate
exercise price less applicable taxes.  Also, if two or more equity awards are
granted on the same date, each award will be reduced on a pro-rata basis.  In no
event shall (i) you have any discretion with respect to the ordering of payment
reductions or (ii) SureWest be required to gross up any payment or benefit to
you to avoid the effects of the Excise Tax or to pay any regular or excise taxes
arising from the application of the Excise Tax.

 

All mathematical determinations and all determinations of whether any of the
Total Payments are Parachute Payments that are required to be made under this
Section 4, shall be made by a nationally recognized independent audit firm
selected by SureWest (the “Accountants”), who shall provide their determination,
together with detailed supporting calculations regarding the amount of any
relevant matters, both to SureWest and to you.  Such determination shall be made
by the Accountants using reasonable good faith interpretations of the Code.  As
expressly permitted by Treasury Regulations section 1.280G-1 Q/A-32, with
respect to performing any present value calculations that are required in
connection with this Section 4, you and SureWest each affirmatively elect to
utilize the Applicable Federal Rates (“AFR”) that are in effect as of the
Effective Date and the Accountants shall therefore use such AFRs in their
determinations and calculations.  SureWest shall pay the fees and costs of the
Accountants which are incurred in connection with this Section 4.

 

5.              Covenant and Conditions.  As a condition precedent to and in
consideration of your receipt of the payments and benefits set forth above:

 

(a)         You agree to return all property of SureWest within 10 days of your
termination of employment for any reason.  This includes (i) all documents,
data, materials, details, and copies thereof in any form (electronic or hard
copy) that are the property of SureWest or were created using SureWest resources
or during any hours worked for SureWest including, without limitation, any data
referred to in Section 5(e) and (ii) all other property of SureWest including,
without limitation, all computer equipment, and associated passwords, property
passes, keys, hardware keys, credit cards, and identification badges.

 

(b)         You agree that you shall not directly recruit or solicit any current
employee of SureWest to leave the employ of SureWest for one year following the
date of your termination of employment for any reason.  The term “directly” as
used in this Section 5(b) shall mean that you shall not initiate such
discussions with a then current employee of the Companies.

 

7

--------------------------------------------------------------------------------


 

(c)          You agree to cooperate with SureWest and to provide all information
that SureWest may hereafter reasonably request with respect to any matter
involving your present or former relationship with SureWest, the work you have
performed, or present or former employees of SureWest so long as such requests
do not unreasonably interfere with any other job or important personal activity
in which you are engaged.  SureWest agrees to reimburse you for all reasonable
out-of-pocket costs you incur in connection therewith.

 

(d)         You agree that, with regard to all confidential technical, business,
tax, financial or proprietary knowledge and information you may have obtained
while employed by SureWest (“Proprietary Information”), you will not at any time
disclose any such Proprietary Information to any person, firm, corporation,
association, governmental agency, employee, or entity or use any such
Proprietary Information for your own benefit or for the benefit of any other
person, firm, corporation, or other entity, except SureWest and except as may be
required by court order or subpoena.  You agree to notify the SureWest Office of
General Counsel at the address noted above as soon as practicable after your
receipt of such a court order or subpoena.  For purposes of this Agreement, the
term “Proprietary Information” does not include information that is in the
public domain. For purposes of this Agreement, the term “Proprietary
Information” shall include, but not be limited to, non-public aspects of all
information about or relating to SureWest which:

 

(i)                                     relates to specific matters such as
trade secrets, pricing and advertising techniques or strategies, research and
development activities, software development, market development, exchange
registration, SureWest’s costs, expenses, human resources or other employment
issues, matters relating to pending litigation, any matters pertaining to
pending, past or future mergers, studies, market penetration plans, listing
retention plans and strategies, marketing plans and strategies, financial
information, communication and/or public relations products, plans, programs,
and strategies, financial formulas and methods relating to SureWest’s business,
computer software programs, accounting policies and practices, tax information,
information from and about tax returns, tax strategies, policies and methods,
and all strategic plans or other matters, strategies, and financial or operating
information pertaining to clients, lenders, customers, counsel, or transactions
as they may exist from time to time which you may have acquired or obtained
directly or indirectly by virtue or your employment with SureWest; and/or,

 

(ii)                                  is known to you from your confidential
employment relationship with SureWest.

 

The information described above shall be presumed to constitute “Proprietary
Information,” except to the extent that the same information: (i) was known to
you prior to your employment with SureWest as evidenced by written records in

 

8

--------------------------------------------------------------------------------


 

your possession prior to such disclosure; (ii) was lawfully disclosed to you
following the end of your employment with SureWest by a third party under no
obligation of confidentiality; or (iii) is generally known and available to all
persons in the securities industry.

 

(e)          You agree that you shall not issue, circulate, publish or utter any
false or disparaging, statement, remarks, opinions or rumors (whether written or
oral) about SureWest or its shareholders unless giving truthful testimony under
subpoena or court order.  Notwithstanding the preceding or any other provision
of this Agreement to the contrary, you may provide truthful information to any
government agency or self-regulatory organization with or without subpoena or
court order.

 

(f)            You agree to cancel, terminate and rescind any previous contract
or agreement which provides for any benefits on a Change in Control and that
your execution of this Agreement shall effectuate a termination, cancellation
and rescinding of any such agreement.

 

6.               Breach of Agreement.  If you materially breach or threaten to
materially breach this  Agreement, including but not limited to your obligations
in Section 5, above and/or commence a suit or action or complaint in
contravention of the release attached as Exhibit A, you acknowledge that
SureWest’s obligation to make the payments and/or provide the benefits referred
to above shall immediately cease, and that SureWest shall have, in addition to
all other rights or remedies provided in law or in equity by reason of your
material breach, the right to seek the return of all payments and benefits paid
pursuant to this Agreement unless prohibited by applicable law or regulation. 
You specifically agree and acknowledge that SureWest, after affording you
reasonable, written notice of the material breach or threatened material breach
of this Agreement and of the reasonable opportunity to cure, has the right to
cease performing their obligations under this Agreement in advance of any
determination of material breach by a court of competent jurisdiction.  If
SureWest ceases performing its obligations due to such material breach or
threatened material breach and a court of competent jurisdiction later
determines that such action was without right, SureWest agrees to pay you all
monies thus withheld plus simple interest at the prime rate in effect at the
time the payments ceased and your reasonable costs and expenses incurred in such
action (including attorney fees) and performing their obligations due to such
material breach or threatened material breach and a court of competent
jurisdiction later determines that a breach occurred and that such action was
thus appropriate and permitted under this Agreement, you agree to pay, in
addition to such other costs as court may direct, all of SureWest’s reasonable
costs and expenses, including attorney’s fees, unless prohibited by applicable
law or regulation.

 

7.               Binding Agreement; Successors.  SureWest shall require any
successor, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all of the business and/or assets of
SureWest, by written agreement to expressly assume and agree to perform this
Agreement in the same manner and to the

 

9

--------------------------------------------------------------------------------


 

same extent that SureWest would be required to perform it if no such succession
had taken place.  This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributes, devisees and legatees.  If you
die while any amounts would be payable to you hereunder had you continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to such person or persons appointed
in writing by you to receive such amounts or, if no person is so appointed, to
your estate.  All provisions of this Agreement are subject to and governed by
the terms of the Plan.  In the event of any conflict in terms between the Plan
and this Agreement, the terms of the Plan shall prevail and govern.  The Plan
and this Agreement constitute the entire agreement of the parties with respect
to the subject matter hereof and supersedes any and all prior agreements of the
parties with respect to such subject matter.  No agreements or representations,
oral or otherwise, expressed or implied with respect to the subject matter
hereof have been made by either party which are not set forth expressly in this
Agreement.

 

8.               Governing Law and Miscellaneous.  Any dispute between the
parties must be resolved pursuant to the claims procedures and other processes
articulated in the Plan.  This Agreement is governed by ERISA and, to the extent
applicable, the laws of the State of California, without reference to the
conflict of law provisions thereof.  Should a court of competent jurisdiction
find that any provision of this Agreement is void, voidable, illegal, or
unenforceable, no other provision shall be affected thereby and the balance
shall be interpreted in a manner that gives effect to the intent of the
parties.  The parties agree that the normal rule of construction that holds that
all ambiguities are construed against the drafting party will not apply to the
interpretation of this Agreement.  You and SureWest acknowledge that this, along
with the release attached as Exhibit A, and any award agreements you entered
into under any SureWest equity compensation plan, is our entire agreement.  You
and SureWest further acknowledge that the headings in this Agreement are for
convenience only and have no bearing on the meaning of this Agreement.

 

9.               Code Section 409A.  This Agreement is intended to comply with
the applicable requirements of Code Section 409A and shall be limited, construed
and interpreted in a manner so as to comply therewith.  Notwithstanding the
foregoing, you and SureWest agree to consent to any amendments that are
reasonably necessary or advisable to comply with Code Section 409A or an
exemption therefrom.  Each payment made pursuant to any provision of this
Agreement shall be considered a separate payment and not one of a series of
payments for purposes of Code Section 409A.  While it is intended that all
payments and benefits provided under this Agreement to you will be exempt from
or comply with Code Section 409A, SureWest makes no representation or covenant
to ensure that the payments under this Agreement are exempt from or compliant
with Code Section 409A.  SureWest will have no liability to you or any other
party if a payment or benefit under this Agreement is challenged by any taxing
authority or is ultimately determined not to be exempt or compliant.  You
further understand and agree that you will be entirely responsible for any and
all taxes on any benefits payable to you as a result of this

 

10

--------------------------------------------------------------------------------


 

Agreement.  In addition, if upon your Termination Date, you are then a
“specified employee” (as defined in Code Section 409A), then solely to the
extent necessary to comply with Code Section 409A and avoid the imposition of
taxes under Code Section 409A, SureWest shall defer payment of “nonqualified
deferred compensation” subject to Code Section 409A payable as a result of and
within six (6) months following your Separation from Service under this
Agreement until the earlier of (i) the first business day of the seventh month
following your Termination Date or (ii) ten (10) days after SureWest receives
written notification of your death.  Any such delayed payments shall be made
without interest.

 

10.         Term.  This Agreement is effective on February 07, 2011 (the
“Effective Date”) and, subject to the next sentence, it shall terminate on the
earlier of February 07 2014 (“Expiration Date”), or the date when SureWest has
satisfied all of its obligations (if any) owed to you under this Agreement, or
upon your termination of employment if such termination is not a Qualifying
Termination.  Notwithstanding the foregoing, if either (i) the Protected Period
has commenced (and not completed) before the Expiration Date or (ii) a
Qualifying Termination has occurred before the Expiration Date, then this
Agreement shall instead terminate on the date when SureWest has satisfied all of
its obligations (if any) owed to you under this Agreement.

 

Please sign this Agreement, retain a copy for your records and return the signed
original to Darla Yetter.  By signing below, you acknowledge that you (i) have
received a copy of the Plan and its Summary Plan Description, (ii) understand
the terms of the Plan and this Agreement, (iii) are voluntarily entering into
this Agreement and (iv) are agreeing to be bound by the terms of the Plan and
this Agreement.

 

Sincerely,

 

 

 

 

 

 

Agreed and Acknowledged:

 

 

/s/ Fred A. Arcuri

 

 

 

/s/ L. Scott Sommers

 

 

 

/s/ Scott K. Barber

 

 

 

/s/ Dan T. Bessey

 

 

 

/s/ Edwin B. Butler

 

 

 

/s/ Timothy J. Dotson

 

 

 

/s/ Peter C. Drozdoff

 

 

11

--------------------------------------------------------------------------------


 

/s/ Kenneth E. Johnson

 

 

 

/s/ Karlyn S. Oberg

 

 

 

/s/ Darla J. Yetter

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE AND COVENANT NOT TO SUE

 

Reference is made to that certain Change in Control Agreement (the “CIC
Agreement”) entered into as of February 07, 2011, by and between SureWest
Communications (the “Company”) and you (“Employee”).  Capitalized terms not
defined herein shall have the meaning ascribed to such terms in the CIC
Agreement.

 

FOR GOOD AND VALUABLE CONSIDERATION, as set forth in the CIC Agreement (which is
incorporated herein by reference as if set forth fully herein and made a part
hereof), the receipt, sufficiency and adequacy of which is hereby acknowledged
by Employee’s signature below, Employee agrees as follows:

 

1.             Acknowledgement and Release.  Employee on behalf of Employee and
Employee’s heirs, successors and assigns, hereby fully and completely releases
and waives any and all claims, complaints, causes of action or demands of
whatever kind which Employee has or may have against the Company, its
predecessors, successors, current and former parent entities, owners,
shareholders, subsidiaries and affiliates and all officers, employees, board
members and agents of those persons and companies (the “Released Parties”),
arising out of any employment or other matters between Employee and the Company
and/or its subsidiaries or affiliates occurring prior to Employee’s execution of
this release (“Release”) other than the following claims Employee may have:
(i) under the CIC Agreement, (ii) for vested benefits accrued under any employee
benefit plan of the Company or its subsidiaries or affiliates, (iii) to receive
indemnification from the Company and/or its subsidiaries or affiliates, whether
pursuant to applicable law or contract, for acts, events, or omissions arising
during the term of Employee’s employment or service with the Company or to
coverage under any Company directors and officers liability insurance policy,
(iv) to any claims that cannot be waived as a matter of law including without
limitation claims for workers’ compensation insurance or unemployment insurance
benefits or to continued participation in the Company’s health plans pursuant to
the terms and conditions of COBRA or any comparable law or to 401(k) plan
contributions or other vested entitlements pursuant to any ERISA governed
benefit plan maintained by or on behalf of the Company, or (v) to any new claim
based on facts or actions that take place after the effective date of this
Release.

 

Employee understands and agrees that this Release is a full and complete waiver
of all claims including, without limitation, claims to attorneys’ fees and
costs, claims of wrongful discharge, constructive discharge, breach of contract,
breach of the covenant of good faith and fair dealing, harassment, retaliation,
discrimination, violation of public policy, defamation, invasion of privacy,
interference with a leave of absence, personal injury or emotional distress and
claims under Title VII of the Civil Rights Act of 1964, the Fair Labor Standards
Act, the Equal Pay Act of 1963, the Americans With Disabilities Act, the Civil
Rights Act of 1866, the Age Discrimination in Employment Act of 1967 (ADEA), as
amended by Older Workers Benefit Protection Act of 1990, the

 

13

--------------------------------------------------------------------------------


 

California Labor Code, the California Fair Employment and Housing Act, the
California Family Rights Act, the Family Medical Leave Act, the Employee
Retirement Income Security Act of 1974,the National Labor Relations Act or any
other federal or state law or regulation relating to employment or employment
discrimination.  Employee further understands and agrees that this waiver
includes all claims, known and unknown, to the greatest extent permitted by
applicable law.

 

Employee also hereby agrees that nothing contained in this Release shall
constitute or be treated as an admission of liability or wrongdoing by the
parties.

 

In addition, Employee hereby expressly waives any and all rights and benefits
conferred upon Employee by the provisions of Section 1542 of the Civil Code of
the State of California, which states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

2.             Covenant Not to Sue.

 

(a)           To the fullest extent permitted by law, except as set forth in
Sections 2(b) and (c) below, at no time subsequent to the date this Release
becomes effective shall Employee pursue or prosecute (or cause or knowingly
permit the pursuit or prosecution of) any claim released under this Release (a
“Released Claim”) in (1) any state, federal or foreign court, (2) any local,
state, federal or foreign administrative agency, or (3) any other tribunal.

 

(b)           Section 2(a) shall not prohibit Employee from filing a charge or
complaint with the Equal Employment Opportunity Commission (“EEOC”) or
Department of Fair Employment and Housing (DFEH) or participating in an
investigation or proceeding conducted by the EEOC or DFEH.  However, Employee
understands and agrees that while Employee may participate in such an
investigation or proceeding, Employee is waiving his right to recover in any
such action Employee might commence or that may be commenced on Employee’s
behalf before the EEOC or DFEH.

 

(c)           Section 2(a) shall not prohibit Employee from challenging whether
any Released Claim covered by the Age Discrimination in Employment Act of 1967
as amended by the Older Workers Benefit Protection Act of 1990 was effectively
released in accordance with the requirements of such laws.  However, Employee
understands and agrees that while Employee may challenge the validity of such
release, unless such release is found to be invalid, Employee is waiving his/her
right to recover with respect to all Released Claims (including those covered by
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act of 1990) under this Release.

 

14

--------------------------------------------------------------------------------


 

(d)           If Employee breaches the provisions of Section 2(a), Employee will
pay for all costs incurred by the Released Parties, including reasonable
attorneys’ fees, in defending against such claim.

 

3.         Other Provisions.

 

(a)           If any provision of this Release is found to be unenforceable, it
shall not affect the enforceability of the remaining provisions and the court
shall enforce all remaining provisions to the full extent permitted by law.

 

(b)           This Release constitutes the entire agreement between Employee and
the Company with regard to the subject matter of this Release.  It supersedes
any other agreements, representations or understandings, whether oral or written
and whether express or implied, which relate to the subject matter of this
Release.  Employee and the Company understand and agree that this Release may be
modified only in a written document signed by Employee and an authorized officer
of the Company.

 

(c)           Employee understands that Employee has the right to consult with
an attorney before signing this Release.  Employee also understands that, as
provided under ADEA, as amended by the Older Workers Benefit Protection Act of
1990, Employee has at least 21 days after receipt of this Release to review and
consider this Release, discuss it with an attorney of Employee’s own choosing,
and decide to execute it or not execute it.  Employee also understands that
Employee may revoke this Release during a period of seven days after Employee
signs it and that this Release will not become effective for seven days after
Employee signs it (and then only if Employee does not revoke it).  In order to
revoke this Release, within seven days after Employee executes this Release,
Employee must deliver to the Company, care of its General Counsel, a signed
letter stating that Employee is revoking it, in which case this Release will
have no effect.

 

(d)           Employee agrees not to disclose to others the terms of this
Release, except that Employee may disclose such information to Employee’s spouse
and Employee may disclose such information to Employee’s attorneys or
accountants in order for such attorneys or accountants to render services to
Employee related to this Release.

 

15

--------------------------------------------------------------------------------


 

(e)           Employee states that before signing this Release, Employee:

 

·                              Has read it,

 

·                              Understands it,

 

·                              Knows that he or she is giving up important
rights,

 

·                              Is aware of his or her right to consult an
attorney before signing it, and

 

·                              Has signed it knowingly and voluntarily.

 

 

 

EMPLOYEE

 

 

 

 

 

[NAME]

 

 

 

Date:

 

 

 

 

 

 

 

 

SUREWEST COMMUNICATIONS

 

 

 

 

 

By:

 

 

 

[NAME], [TITLE]

 

 

 

Date:

 

 

16

--------------------------------------------------------------------------------